Citation Nr: 1541201	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for right ear hearing loss. 



REPRESENTATION

Veteran represented by:	Harold Hoffman, III, Attorney 



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The case was originally before the Board on appeal from a July 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen a claim of service connection for right ear hearing loss.  In a decision issued in November 2011, the Board reopened the Veteran's claim and remanded it for further development.  

In a September 2013 decision, the Board denied service connection for right ear hearing loss.  The Veteran appealed that decision to the Court.  In October 2014, the Court issued an order that vacated the September 2013 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the October 2014 Joint Motion by the parties.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current right ear hearing loss is causally related to noise exposure incurred during service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects the Veteran currently has right ear hearing loss in accordance with VA standards.  For example, on December 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
60
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear.  As these results meet the criteria for right ear hearing loss disability under § 3.385, the first element of the claim of service connection has been met.

The record also reflects that the Veteran was exposed to noise during his service.  Service personnel records (SPRs) reflect the Veteran's military occupational specialty from June 1961 to June 1964 was Painter and from June 1964 to his discharge from service was Protective Coating Specialist.  The Veteran's SPRs include several AF Forms 75 (U.S. Air Force Airman Performance Reports) which indicate that the duties of Painter included painting buildings and structures and traffic markings for roads, curbs and airplane runways.  Painting the markings on airplane runways would have exposed the Veteran to noise on the flight line, as he has alleged.  Therefore, the record supports that the Veteran had in-service noise exposure and the second element of the claim of service connection for right ear hearing loss has been met.

What remains to be established is whether there is a relationship between the Veteran's current right ear hearing loss and his in-service noise exposure.  The record contains three opinions that specifically address this question.  

A March 2009 VA audiology consultation record notes that the Veteran was seen for right sided otitis externa.  The audiologist reported that the Veteran had a history of military noise exposure, recent or recurrent ear disease, noted as perforations at the time of consultation and in June 2007, tinnitus, and prior use of amplification.  After examining the Veteran, the audiologist found the Veteran had moderate to moderately severe mixed hearing loss.  She concluded that the Veteran's military noise exposure was "more likely as not a contributing factor" to the Veteran's hearing impairment.  

On December 2011 VA examination, the VA examiner acknowledged the Veteran's reported history of in-service noise exposure from working on the flight line and post-service noise exposure from playing guitar in a band for many years.  She noted that the Veteran was released from active duty with right ear hearing well within the range of normal.  The examiner explained that according to a 2005 study by The Institute of Medicine entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," there is no scientific basis for a delayed onset of hearing loss.  She further explained that it would be problematic to compare the Veteran's in-service entrance and exit examinations because the test batteries and instructions for each test were not the same.  The examiner concluded that the Veteran's right ear hearing loss was due to aging, recreational noise exposure, and general health, rather than military noise exposure.  In a February 2012 addendum, the VA examiner clarified that while the Veteran's left ear hearing loss was related to his service, his right ear hearing loss was less likely attributable to his service.

In an April 2012 addendum opinion, a different VA audiologist concluded that right ear hearing loss was not caused by or a result of military service.  The audiologist noted that the Veteran's hearing was bilaterally normal upon service entrance with evidence of only auditory threshold shifts in the left ear during service, without any service record evidence of acoustic trauma.  The examiner stated that there were no military noise exposure levels according to a 2003 VA audiology examination.  

The Board finds that the March 2009 and December 2011 conflicting opinions are entitled to the same amount of probative weight.  Both opinions reflect that the audiologists considered pertinent evidence, including the Veteran's competent and credible history regarding his in-service noise exposure, and other potential contributing factors, such as the Veteran's age and his history of tympanic membrane perforations, in reaching their medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board places no weight of probative value on the April 2012 addendum opinion, as it does not consider the Veteran's competent and credible history of in-service noise exposure, and thus is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

As the Board has concluded that the March 2009 positive nexus opinion and December 2011 negative nexus opinion hold the same amount of probative weight, the Board must resolve any reasonable doubt in the Veteran's favor and find that right ear hearing loss is related to the Veteran's in-service noise exposure.  Affording the Veteran the benefit of the doubt, service connection for right ear hearing loss is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


